UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1260



MICHAEL W. SKINNER,

                                              Plaintiff - Appellant,

          versus

MARVIN RUNYON, Postmaster     General,    United
States Postal Service,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-95-857)


Submitted:   September 24, 1996           Decided:   October 21, 1996


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Michael W. Skinner, Appellant Pro Se. Anita K. Henry, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his employment discrimination complaint. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Skinner v. Runyon, No. CA-95-857 (E.D. Va. Feb. 22, 1995).
We dispense with oral argument and deny Appellant's motion for

transcripts prepared at the Government's expense because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2